 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnziano Building Company,Inc., andUnited Tele-phoneAnswering'and Communication ServiceUnion,Local 780, AFL-CIO. Case AO-174November 17, 1975ADVISORY OPINIONBY CHAIRMAN MURPHY AND MEMBERSFANNING, JENKINS, AND PENELLOOn September 23, 1975, Anziano Building Compa-ny, Inc., hereafter Petitioner, filed with the Board apetitionfor 'anAdvisoryOpinion pursuant toSections 102.98 and 102.99 of the Board's Rules andRegulations, Series 8, as amended,` for a determina-tion whether the Board would assert jurisdiction overits operations. On October 14, 1975, Petitioner filed abrief in support of its petition and the New YorkState , Labor Relations Board, hereafter, the StateBoard, filed a statement.In pertinent part, Petitioner's brief and the StateBoard's statement allege:1.There is pending before the State Board aproceeding docketed as Case SU-47763, wherein theUnited Telephone Answering and CommunicationService Union, Local 780, AFL-CIO, hereafter Local780,has charged that Petitioner has refused tobargainwith it, although Locale 780 claims' torepresent 'a' unit of Petitioner's telephone operatoremployees.2.Petitioner is a corporation licensed to dobusiness -in the State of New York, where it isengaged exclusively in the ownership, management,and operation of the Garden City Medical Center, anoffice building, where it leases office space-to some56 business-and professional enterprises. During thecalendar year 1974, Petitioner received gross reve-nues in excess of $350,000, and alleges that it expectsto receive in excess of $500,000-in gross revenues incalendar year 1975 from the operations of the officebuilding.3.During calendar year 1974, Petitioner receivedin excess of $21,000 in rent and other payments fromits tenant,Center for Laboratory Medicine, andcurrently receives in excess of $27,000 per, annumtherefrom. Petitioner alleges, upon information andbelief,that ' the Center 'for LaboratoryMedicineoperates clinical and medical testing laboratories inNew York and. New, Jersey, where it, performsclinical testing services for customers in 46 States. Itsgross annual revenue is in excess of $4 million, ofwhich approximately $2 million is received fromcustomers outside the State of New Jersey where itmaintains its principal place of business. The Boardrecently asserted jurisdiction over the Center forLaboratoryMedicine in -Case 22-RC-6378 on thebasis of its operations in,coinmerce.4.During- calendar 1974,- Petitioner also receivedin excess of $7,500 in rents and other payments fromits tenant, The House of Vision, Inc., and currentlyreceives in excess of $13,500 per annum therefrom.Petitioner alleges upon information and belief thatThe House of Vision, Inc., with its.principal place ofbusiness in Chicago, Illinois, is, engaged, in themanufacture and retail sale of corrective lenses andrelated products, and has a gross annual revenue inexcess of $18 million from the operation of approxi-mately 150 retail establishments and 12 manufactur-ing plants in at least 12 different, States.. 5.No, party to the State Board proceeding hasadmitted or denied the commerce data allegedherein, and the State Board has made no findingswith respect thereto.6.No proceeding involving the labor disputebefore the State Board is pending before theNational Labor Relations Board.7.Although notified -of the instant proceeding,Local 780 has not filed a response to the petition.8.On October 14, 1975, the State Board, by itsgeneral counsel, filed a statement in which it alleges abrief summary of the history of relations andlitigation between Petitioner and Local 780 beforethe State Board. It asserts that the central issue is notwhether the Petitioner' currently falls under theBoard's jurisdiction, but rather whether it did so atthe time the alleged unfair labor practice charges,subject of the State- Board proceeding; were filed inJune 23, 1973, and April 4, 1974. The State Boardtherefore requests an Advisory Opinion specificallyas to whether the, Stater Board should continue toprocess the charges before it.On the basis of the foregoing, the Board is of theopinion that:1.Petitioner is a corporation engaged exclusivelyin the business of ownership, management, andoperation of the Garden City Medical Center, anoffice building.2.The Board has asserted jurisdiction overemployers engaged in ownership and management ofofficebuildingswhere they receive annual grossrevenues of $100,000 or more, of which at least$25,000 is derived from enterprises whose operationsmeet any of the Board's jurisdictional standardsother than its indirect nonretail standards.'3.In the instant case, Petitioner had an annualgross income in excess of $350,000 in calendar year1974, and thereby satisfies the first criteria for theBoard's assertion of jurisdiction.1Mistletoe Operating Company,122 NLRB 1534 (1959).221 NLRB No. 106 ANZIANO BUILDING CO., INC.4.With regard to the second criteria, Petitionerreceived $21,000 from the Center for LaboratoryMedicine in calendar year 1974, whose operationssatisfy the Board's retail standard and/or the directinflow/outflow nonretail standard2 on the basis of itsannual revenue in excess of $4 million and its morethan $2 million direct receipts from outside NewJersey. In addition, Petitioner received $7,500 fromThe House of Vision, Inc., in calendar year 1974,where an annual gross revenue in excess of $18million from sales by its retail branch establishmentsin several States meets the Board's retail standard.The combined annual income in excess of $25,000received by Petitioner from both the Center forLaboratory Medicine and The House of Vision, Inc.,enterprises,whichmeet other than the Board'sindirect nonretail standards, thus satisfies the secondcriteriaof the Board's jurisdictional standard foroffice buildings.2 In CarolinaSupplies and Cement Co,122 NLRB 88 (1958), the Boardestablished the jurisdictional standard for retail enterprises as those whichfellwithin its statutory jurisdiction and which had a gross annual volume ofbusiness of at least$500,000 InSiemons Mailing Service,122 NLRB 81(1958), the Board's nonretail-standard requires,inter a&a,annual direct495We do not reach or pass on the contention of theState Board with respect to its jurisdiction over thePetitionerwhen the unfair labor practice chargeswere filed nor its request for advice as to whether itshould continue to process the proceedings before it,as an Advisory Opinion proceeding is primarily forthe purpose of determining whether an employer'soperationsin commercemeet the Board's discretion-ary standards for asserting jurisdiction .3 Questionsinvolving themerits of the alleged unfair laborpractices or whether the subject matter of the disputeisgoverned by our Act are substantive matters notresolvable in this proceeding.4Accordingly, the parties are advised pursuant toSection 102.23 of the Board'sRulesand Regulationsthat, on the basis of theallegationsherein presented,the Board would assert jurisdiction over the opera-tions of the Petitioner with respect to labor disputescognizable under Sections 8, 9, and 10 of the Act.inflow and/or outflow of at least$50,000.3Yale-New HavenHospital214 NLRB No 34 (1974), and cases cited infn. 4 thereof4Sec 101 40(e) of theBoard's Statementsof Procedure,Series 8, asamended.